PROVOSTY, J.
A seizure having been levied, plaintiff enjoined it, on the ground that the objects seized were attached to a farm and could not legally be seized separately from the farm, and that, moreover, some of them were exempt from seizure under the homestead law; and plaintiff claimed $150 damages for the illegal seizure. Since the appeal was taken the plaintiff in execution has received payment of his judgment from Mr. Lee, one of the attorneys of the plaintiff in injunction, and transferred the judgment to Mr. Lee, and authorized the seizure to be released, so far as he, the seizing creditor, is concerned. If this payment has been made by defendant in execution or for his account, and the judgment has, as a consequence, ceased to operate as a judgment, the case no longer comes within the jurisdiction of this court, but that of the Court of Appeals. We have therefore to transfer it to that court; but, should it be made to appear, on application for a rehearing, that the said payment was not made by defendant in execution or for his account, the case will be reinstated for further consideration.
It is therefore ordered that this case be transferred to the Court of Appeals for the *7parish of De Soto; the costs of this court to .be paid by appellant.
SOMMERVILLE, J., concurs.